DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 11 October 2018 and 9 June 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0066337, hereinafter Kazuno in view of U.S. Pre-Grant Publication No. 2005/0237686, hereinafter Satoh.

Regarding claim 1, Kazuno teaches a fuel cell system. The fuel cell system includes a fuel cell (20) configured to supply electric power to a motor (12, “load”) and a 
A fuel cell step-up converter (24) is connected between the fuel cell (20) and the motor (12, “load”) (figure 1). The fuel cell step-up converter (24) is configured to step up an output voltage and to adjust an output electric power of the fuel cell (20) (paragraph [0054]). 
A secondary battery step-up converter (34) is connected between the secondary battery (30) and the motor (12, “load”) (figure 1). The secondary battery step-up converter (34) is configured to step up an output voltage of the secondary battery (30) (paragraph [0060]). 
An output terminal of the fuel cell step-up converter (24) and an output terminal of the battery step-up converter (34) are electrically connected to each other (figure 1).
A control unit (50) is configured to execute control for adjusting the output electric power of the fuel cell with the fuel cell step-up converter (24). The control unit (50) is configured to switch the battery step-up converter (34) between a directly connected state (“step-up stop mode”) and a step-up state (“step-up operation mode”) (paragraph [0112]). 
Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).
Kazuno further describes that once in the directly connected state (“step-up stop mode”), if a sudden increase of power is required from the load, a condition may develop under which a rapid demand can be made to the battery while the fuel cell is 
Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the state of charge (“SOC”) of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
Kazuno does not teach the claimed steps of prohibiting a directly connected state (“step-up stop mode”) in the event that a correlation value falls within a predetermined prohibition range when the voltage required by the load is less than the output voltage of the battery.
It is well-known in the art that the overdischarge of a battery is undesirable and it is further well-known to check whether a battery’s voltage has fallen below a predetermined threshold or the temperature of the battery has exceeded a predetermined temperature and to stop battery discharge in order to prevent the overdischarge of the battery – see, e.g. Satoh (paragraphs [0005, 0008]).
Given that Kazuno’s controller has information on the battery’s temperature and SOC, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to prevent the initiation of the directly connected state (“step-up stop mode”) if the battery temperature exceeds a threshold or the battery voltage has fallen below a threshold for the purpose of not allowing the battery to be exposed to a potential overcharging condition.
claim 2, Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to permit a directly connected state (“step-up stop mode”) if the battery temperature does not exceed the threshold or the battery voltage has not fallen below a threshold for the purpose of conserving system resources.
Regarding claims 3 and 4, Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the SOC of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
In the combination of Kazuno and Satoh, the correlation value is the temperature of the battery and/or the remaining voltage (“SOC”).
Regarding claim 5, Kazuno as modified by Satoh teaches preventing the initiation of the directly connected state (“step-up stop mode”) if the battery temperature exceeds a threshold or the battery voltage has fallen below a threshold.
Regarding claim 6, Kazuno as modified Satoh teaches that the correlation value is the remaining battery voltage – this property corresponds to the instantly claimed “dischargeable electric power value”.
claim 7, Kazuno as modified Satoh teaches preventing the initiation of the directly connected state (“step-up stop mode”) if the battery voltage has fallen below a threshold.
Kazuno’s controller is capable of storing a threshold value.
Regarding claim 8, Kazuno as modified Satoh teaches that a permission voltage threshold should be slightly higher than a prohibition voltage threshold due to hysteresis characteristic of the system (paragraph [0005]).
Regarding claim 9, Kazuno teaches a fuel cell system. The fuel cell system includes a fuel cell (20) configured to supply electric power to a motor (12, “load”) and a secondary battery (30) configured to supply electric power to the motor (12, “load”) (paragraph [0040] and figure 1).
A fuel cell step-up converter (24) is connected between the fuel cell (20) and the motor (12, “load”) (figure 1). The fuel cell step-up converter (24) is configured to step up an output voltage and to adjust an output electric power of the fuel cell (20) (paragraph [0054]). 
A secondary battery step-up converter (34) is connected between the secondary battery (30) and the motor (12, “load”) (figure 1). The secondary battery step-up converter (34) is configured to step up an output voltage of the secondary battery (30) (paragraph [0060]). 
An output terminal of the fuel cell step-up converter (24) and an output terminal of the battery step-up converter (34) are electrically connected to each other (figure 1).
A control unit (50) is configured to execute control for adjusting the output electric power of the fuel cell with the fuel cell step-up converter (24). The control unit (50) is 
Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).
Kazuno further describes that once in the directly connected state (“step-up stop mode”), if a sudden increase of power is required from the load, a condition may develop under which a rapid demand can be made to the battery while the fuel cell is unable to supply addition power. Kazuno describes a rapid drop in voltage in the battery (paragraphs [0114-0117]).
Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the state of charge (“SOC”) of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
Kazuno does not teach the claimed steps of prohibiting a directly connected state (“step-up stop mode”) in the event that a correlation value falls within a predetermined prohibition range and executing the directly connected state (“step-up stop mode”) in the event that the correlation value falls outside the predetermined prohibition range when the voltage required by the load is less than the output voltage of the battery.
It is well-known in the art that the overdischarge of a battery is undesirable and it is further well-known to check whether a battery’s voltage has fallen below a 
Given that Kazuno’s controller has information on the battery’s temperature and SOC, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to prevent the initiation of the directly connected state (“step-up stop mode”) if the battery temperature exceeds a threshold or the battery voltage has fallen below a threshold for the purpose of not allowing the battery to be exposed to a potential overcharging condition. Similarly, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to initiate the directly connected state (“step-up stop mode”) if the battery temperature does not exceed the threshold or the battery voltage has not fallen below a threshold for the purpose of conserving system resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILIA V. NEDIALKOVA
Examiner
Art Unit 1724



/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724